Name: Council Implementing Decision (CFSP) 2018/36 of 10 January 2018 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: 2018-01-11

 11.1.2018 EN Official Journal of the European Union L 6/48 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/36 of 10 January 2018 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2012/285/CFSP of 31 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau and repealing Decision 2012/237/CFSP (1), and in particular Article 3(1) and (2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2012, the Council adopted Decision 2012/285/CFSP. (2) On 20 December 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 2048 (2012) deleted one person from the list of persons subject to restrictive measures. (3) Annex I to Decision 2012/285/CFSP should therefore be amended accordingly and that person should also be deleted from Annex III to Decision 2012/285/CFSP, HAS ADOPTED THIS DECISION: Article 1 Annexes I and III to Decision 2012/285/CFSP are hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 January 2018. For the Council The President E. KRALEVA (1) OJ L 142, 1.6.2012, p. 36. ANNEX 1. In Annex I to Decision 2012/285/CFSP, the entry concerning the person listed below is deleted: 6. Sanha CLUSSÃ  2. In Annex III to Decision 2012/285/CFSP, the entry concerning the person listed below is deleted: 11. Sanha CLUSSÃ .